Opinion by
Keefe, J.
It was stipulated that the cheese in question is similar in all material respects to that the subject of Locatelli v. United States (T. D. 48284) and id. (T. D. 49302), which records were incorporated herein. In accordance with stipulation of counsel and following the decisions cited the court held that an allowance of 2% percent should have been made in the weight of cheese returned by the weigher as the net weight, rather than an allowance of 1 percent. The protest was sustained to this extent.